Citation Nr: 0103716	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
with hammer toes, right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
with hammer toes, left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in March 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  The case was certified to 
the Board by the Baltimore, Maryland RO.  

On appeal the question arises whether the appellant is 
entitled to a separate rating for a tender and painful right 
foot bunionectomy scar.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's right foot disability is not manifested by 
symptoms equal to an amputation of two toes with removal of 
the metatarsal head, or by clinical evidence of a moderately 
severe malunion or nonunion of the metatarsal/tarsal bones.

2. The veteran's left foot disability is not manifested by 
symptoms equal to an amputation of two toes with removal of 
the metatarsal head, or by clinical evidence of a moderately 
severe malunion or nonunion of the metatarsal/tarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for hallux 
valgus with hammer toes, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5172, 5280, 5283, 5284 (2000). 

2.  The criteria for an increased evaluation for hallux 
valgus with hammer toes, left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5172, 5280, 5283, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Background

The service medical records document that the veteran began 
having problems with his feet while on active duty.  At his 
May 1975 separation examination he was diagnosed with early 
metatarsalgia.  Postservice in February 1976, the veteran was 
granted service connection for bilateral hallux valgus with 
hammer toes.  A noncompensable evaluation was assigned.

In July 1986, the veteran underwent surgery bilateral 
arthroplasties of his second and third digits, and a 
bilateral flexor tenotomy of the fourth digit.  There were no 
postoperative complications.  In response, in a September 
1986 rating decision the veteran was granted a temporary 100 
percent convalescent rating under 38 C.F.R. § 4.30.  From 
September 1, 1986, the noncompensable rating for each foot 
was continued.

In connection with a claim for an increased evaluation of his 
service-connected foot disabilities, the veteran underwent a 
VA examination in April 1992, and was found to have 
uncorrectable hammer toes at the second and third digits of 
both feet.  In May 1992, the RO assigned a 10 percent rating 
for each foot.

In May 1998, x-rays of the veteran's feet were taken at a VA 
Medical Center.  The bone and joint structures bilaterally 
were intact and there was no evidence of arthritic changes.  
There was evidence of a bilateral, moderate flexion deformity 
of the distal interphalangeal joints of the third and fourth 
toes, as well as very small bunions.

The veteran filed his current claims for increased 
evaluations of his foot disabilities in June 1998.  Later in 
that month, he underwent a right bunionectomy to treat 
complaints of chronic bunion pain, a second-digit hammer toe, 
and a medial distal hallux pinch callus.  No postoperative 
complications were noted.  He was to have follow-up visits at 
the podiatry clinic.  In July 1998, the RO issued a rating 
decision granting the veteran a 100 percent convalescent 
rating under 38 C.F.R. § 4.30 on account of the right foot 
surgery. 

A VA orthopedic examination was conducted in August 1998.  
The examiner took note of both of the previous foot 
surgeries.  It was observed that in the wake of the June 1998 
surgery, the veteran was taking a narcotic pain medication 
and had been limited to sedentary activity.  Examination 
revealed that the right foot had a three-and-one-half-inch 
healing surgical scar along the dorsal aspect of the first 
metatarsophalangeal (MTP) joint.  There was mild bunion 
formation on the MTP joint of both feet with 15 degrees of 
hallux valgus.  Both feet had hammer toe formation of all 
digits except for the first.  The third toe of each foot 
overlapped over the fourth, more so on the right foot than 
the left.  The right foot evidence mild, diffuse swelling and 
tenderness.  No heat or erythema was observed - - 
temperature, color and vasculature were normal.  The arches 
of the feet were well preserved, and there was no significant 
callus formation.  In assessing the functional capacity of 
the feet, the examiner noted that the veteran arose and stood 
slowly and that his gait was independent, with a moderate 
limp to the left.  The veteran appeared to the examiner to be 
unable to walk on his heels or toes, or to hop.  The examiner 
described the veteran as walking with his right foot everted 
15 degrees.  The examination resulted in diagnoses of 
bilateral hallux valgus and hammer toe formation and status 
post surgery, both feet, the right foot two months ago.

An April 1999 VA treatment note reflects that the veteran of 
chronic right foot pain since the June 1998 surgery.  
However, the veteran reported that the pain he had with 
walking had lessened somewhat.  Physical examination revealed 
tenderness with palpation in the area of the surgical scar 
along the MTP joint of the right foot.  This region of 
tenderness extended through the distal end of the first 
metatarsal.  There was no evidence of erythema, infection, or 
edema.  Pedal pulses were 2+.  The assessment was right foot 
pain.

In June 1999, the Chief of Podiatry of the Maryland VA Health 
Care System reported that the veteran still claimed 
intermittent right foot throbbing, and difficulty walking 
while wearing dress shoes.  The physician opined that the 
veteran had difficulty walking and standing for prolonged 
periods of time as well as wearing conventional shoes.  He 
stated that he thought that the veteran might need more 
surgery in the future to address additional problems with his 
feet that could develop from his current condition.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic 
code.  At the same time, findings sufficiently characteristic 
to identify the disease and the disability therefrom and 
coordination of rating with impairment of function are always 
to be expected.  See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's disabilities currently are separately rated for 
hallux valgus with hammer toes under Diagnostic Code 5280.  
Diagnostic Code 5280 affords a maximum evaluation of 10 
percent unilaterally either for a condition after surgery 
that has involved resection of the metatarsal head or for a 
condition that is severe because equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Since each of the veteran's foot disabilities has been 
assigned a 10 percent evaluation, the question is whether 
either or both of those disabilities warrants a higher 
evaluation by the criteria set out by another diagnostic 
code.

In this regard, the Board notes that as the radiological 
evidence indicates that the veteran has no degenerative joint 
disease in either foot, a rating under Diagnostic Code 5003 
based on arthritis need not be considered.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  The Board observes as 
well that among the other diagnostic codes generally 
applicable to the feet, Diagnostic Codes 5279 (pertaining to 
metatarsalgia), 5281 (pertaining to hallux rigidus), and 5282 
(pertaining to hammer toes) are not for application in this 
case because the maximum evaluation afforded by each of them 
is 10 percent.  

Among the diagnostic codes affording the possibility of a 
rating of more than 10 percent, Diagnostic Code 5283 is 
germane to the veteran's disability.  Diagnostic Code 5283 
concerns disturbances in the bony structure of the foot.  It 
provides for a 10 percent evaluation unilaterally for 
moderate malunion or nonunion of the tarsal or metatarsal 
bones.  A 20 percent evaluation is warranted unilaterally if 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones is found, and a 30 percent evaluation is 
provided if it is severe.  If there is actual loss of use of 
the foot, a 40 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 5283 (2000).  On the August 1998 VA 
examination it was found that the veteran had hallux valgus 
deviation on each foot, but the deviation was only 15 
degrees.  This abnormality is comparable to no more than a 
"moderate" malunion of the bones of the foot under 
Diagnostic Code 5283.  Therefore, Diagnostic Code 5283 does 
not furnish a basis for increasing the current 10 percent 
evaluations of the veteran's foot disabilities.

The Board also considered the provisions of Diagnostic Code 
5172 which provides for a 20 percent evaluation for the 
amputation of one or two toes with the removal of the 
metatarsal head.  Significantly, however, the level of 
disability manifested by the veteran has never been analogous 
to that expected with the above referenced level of 
disability.  In light of all of the foregoing, the Board 
finds that increased evaluations for bilateral hallux valgus 
with hammer toes is not in order.  The benefits sought on 
appeal are denied.

In reaching this decision the Board considered the provisions 
of other codes such as Diagnostic Codes 5276, 5278, and 5284.  
The veteran, however, has never been service connected for a 
foot disorder.  Rather, the grant of service connection has 
been strictly limited to the appellant's toes.  As such, 
these codes are not for application.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to increased evaluations for bilateral hallux 
valgus with hammer toes is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

